Citation Nr: 0631461	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  02-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a left hip disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for a right hip disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 2001 to September 2001.  She was medically 
discharged.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Waco Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, among other things, granted service 
connection for left hip sprain, right hip sprain and 
depression.  A 10 percent rating was assigned for each hip.  
At the same time, service connection for bilateral sacroiliac 
joint dysfunction was denied.  The veteran appealed all of 
the above-mentioned issues.  A February 2003 rating decision 
increased the rating for depression to 30 percent, continued 
the 10 percent ratings for the right and left hip sprains, 
and granted service connection for bilateral sacroiliac joint 
dysfunction.  In February 2003, the veteran testified before 
a Decision Review Officer (DRO); a transcript of that hearing 
is of record.  An August 2004 Board decision denied a rating 
in excess of 30 percent for depression and remanded the 
issues regarding the right and left hip sprains for further 
development.  In November 2005, the Board remanded the 
bilateral hip sprains again.  


FINDINGS OF FACT

1.  Throughout the appellate period, the veteran's service 
connected left hip disability has been manifested by 
impairment approximating an equivalent to malunion of the 
femur with a moderate hip disability; limitation of flexion 
of the thigh to 30 degrees, ankylosis, or flail joint of the 
left hip have not been shown.   

2.  Throughout the appellate period, the veteran's service 
connected right hip disability has been manifested by 
impairment approximating an equivalent to malunion of the 
femur with a moderate hip disability; limitation of flexion 
of the thigh to 30 degrees, ankylosis, or flail joint of the 
right hip have not been shown.   




CONCLUSION OF LAW

1.  A 20 percent rating for a left hip disability is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes (Codes) 5250, 5252, 5255 (2005).  

2.  A 20 percent rating for a right hip disability is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Codes 5250, 5252, 5255 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The veteran has been advised of VA's duties to notify and 
assist in the development of her claims and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In a letters dated in 
January 2002, October 2004, and August 2004, the RO/AMC 
notified the veteran of the information and evidence needed 
to substantiate and complete her claims; of what part of that 
evidence she was to provide, and what part VA would attempt 
to obtain for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The May 2002 rating decision which assigned the initial 
noncompensable rating advised the veteran of the basis for 
the rating.  In the May 2002 rating decision, and the 
September 2002 statement of the case (SOC), she was properly 
(see VAOPGCPREC 8-2003 (Dec. 2003)) provided notice regarding 
the "downstream" issue of an increased initial rating and 
what the record showed.  The August 2004 correspondence 
included content complying notice by specifically advising 
the veteran to submit "any evidence in [her] possession that 
pertains to [her] claim."  

Although the veteran was not provided notice of the types of 
evidence necessary to establish disability ratings or 
effective dates for the issue on appeal, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In determining if increased rating is warranted 
and the appropriate effective date for any increased rating, 
consideration is given to the evidence which shows the 
severity of the disability and when any increase in severity 
might have occurred.  38 U.S.C.A. § 5110(b).  

In view of the fact that the RO/AMC took appropriate action 
to assist the veteran in obtaining all such available 
evidence, including providing her with multiple VA 
examinations, the Board concludes that given the partially 
favorable decision below, there was no prejudice to the 
veteran due to any failure to notify her as to the type of 
evidence necessary for an increased initial rating and to 
establish the effective date.  VA's duty to assist is 
satisfied.  It is not prejudicial to the veteran for the 
Board to proceed with appellate review.


II.  Factual Background

Service medical records showed that the veteran was injured 
in March 2001 in a fall during basic training and sustained 
multiple injuries to her lower extremities and back.  The 
June 2001 record noted that she fell onto her left lower 
extremity was still using crutches as a result of the fall.  
In July 2001, a Physical Evaluation Board recommended a 
disability discharge with severance pay; bilateral hip pains 
were specifically noted.  

In May 2002 service connection was granted for right and left 
hip sprains and each were assigned a 10 percent rating, 
effective October 1, 2001.

A February 2002 VA examination of the hips noted tenderness 
on both greater trochanters on compression.  There was no 
heat and no redness.  The veteran could flex her thighs to 45 
degrees with 15 degrees of both abduction and adduction.  X-
rays were normal.  The diagnosis was bilateral hip sprain.    

June to August 2002 treatment records from North Texas 
Veterans Health Care System showed complaints of bilateral 
hip pains that caused her to fall.  

On November 2003 VA examination, the veteran indicated that 
she experienced daily left hip aching pain at a pain level of 
7 on a 0 to 10 pain scale, with 10 being the highest 
imaginable pain.  Pain was increased with sitting twenty to 
thirty minutes.  Lying down led to radiating pain in her left 
groin and caused occasional numbness.  Her right hip pains 
were usually 3/10 most of the time and occasionally went up 
to 5/10.  Lying down did not bother her right hip.  She 
reported an average of three episodes a week of when she is 
unable to do anything else but lie down and cry.  Cold 
weather increased her pain.  She used a heating pad or ice 
and occasional aspirin to alleviate the pain.  She 
occasionally used crutches.  She walked with a cane and 
favored her left side.  Range of motion studies of the spine 
revealed 80 degrees of forward flexion with pain elicited in 
the left sacroiliac joint and left buttocks area; 25 degrees 
of leg extension with pain; 30 degrees of left lateral 
flexion with no pain; and 25 degrees of right lateral flexion 
with pain at the left sacroiliac area, but not the right hip.  
February 2002 pelvic x-rays were normal.  The diagnosis was 
chronic left hip pain due to history of left hip sprain; 
greater in the left than the right.  

On February 2005 VA examination, a physical examination 
revealed that flexion of the right hip with the veteran lying 
down was to 100 degrees with pain, external rotation was to 
30 degrees with severe pain, internal rotation was to 45 
degrees, abduction was to 20 degrees with pain, and adduction 
was to 30 degrees with pain.  Flexion of the left hip with 
the veteran lying down was to 70 degrees, external rotation 
was to 45 degrees, internal rotation was to 20 degrees, 
abduction was to 30 degrees, and adduction was to 45 degrees.  
It was noted that she walked with a limp of the left leg.  
She was unable to walk on her heels or on her toes.  The 
impression was bilateral chronic hip sprain; the left was 
worse than the right.  It was noted that she had complaints 
primarily of left hip pain, left sacroiliac pain.  Her 
assistive device was a cane.  She was not occupied.  There 
was additional limitation following repetitive use because of 
pain, because of weakness, because of excessive fatigability 
and incoordination, but primarily that of pain and weakness 
and incoordination that caused her to fall approximately 
twice a day.  She did not have flare-ups.  There was no 
instability of either knee, but there was valgus deformity of 
the left knee.  The predominant symptom was that of pain with 
her hips and to a lesser degree she has sacroiliac 
dysfunction and back pain.  The primary diagnoses here were 
those of chronic bilateral hip sprain, left more than right, 
severe disability.  Sacroiliac pain left more than right, 
with severe pain and some associated instability.  This was 
felt to cause a moderate degree of disability.  

On December 2005 VA neurological examination, it was noted 
that the claims file was not available for review.  Physical 
examination revealed tendon reflexes are 2/4 at the knee and 
1/4 at the ankle.  There was diminished sensation to pinprick 
and vibratory stimulation about the left posterolateral 
thigh, the left lateral calf and the left 5th toe.  The 
lumbar muscle tone was normal.  The veteran walked with a 
limp on the left leg.  She was unable to walk on her heels or 
toes.  Rectal examination revealed diminished sensation, 
tone, and reflex.  She could extend the back 15 degrees, flex 
85 degrees, lateral movement to the left and to the right for 
20 degrees, and rotary movement to the left and to the right 
for 70 degrees.  There was a diminished sensation to pinprick 
also of the right lateral calf and right 5th toe.  The 
impression was chronic lumbosacral strain with associated 
back pain, left leg radiation with neurological abnormalities 
as described to consider posttraumatic myelopathy.  An MRI 
was obtained and showed minimal disc bulging at L4-5 and L5-
S1.  The examiner stated that the veteran had symptoms that 
have been progressive over the last 4-5 years.  No current 
treatment other than the use of a cane for attempting to 
walk.   

A joint examination of the hips and back included x-rays of 
the veteran's hips that showed only mild degenerative joint 
disease of the left sacroiliac joint.  Physical examination 
of the right hip revealed flexion to 105 degrees, external 
rotation to 30 degrees with pain, internal rotation to 10 
degrees with pain, abduction to 45 degrees and adduction to 
15 degrees with pain.  There was moderate tenderness about 
the lateral aspect of the right hip.  The left hip 
examination revealed flexion to 110 degrees, external 
rotation to 45 degrees, internal rotation to 10 degrees, 
abduction to 40 degrees, and adduction to 10 degrees, all of 
which produce pain.  There was also tenderness about the 
lateral aspect of the left hip.   The impression was chronic 
bilateral hip sprain, which was a moderate disability with 
some decrease in the range of motion with progressive 
incapacity.  The examiner stated that there was no additional 
limitation following repetitive use or additional limitation 
during flare-ups.  The examiner commented that effects on her 
daily activities are that she uses a cane if she attempts to 
walk, and she can only stand for 15 minutes, walk 3 to 4 
steps, or drive for 15 minutes.  

The physical examination of the back indicated that the 
sacroiliac joints showed no tenderness.  X-rays of the lumbar 
spine were normal.  The impression was chronic lumbosacral 
strain, severe, subjective symptoms, and moderate physical 
abnormalities.  The examiner also commented that the pain was 
in the low back radiating into the left leg.  The veteran 
could walk about 3 to 4 steps and could stand for about 15 
minutes.  There was no additional limitation following 
repetitive use or additional limitation during flare-up.  
There was marked evidence of painful motion in the back.  
There was no spasm, weakness, or tenderness.   There had been 
no incapacitation over the last 12 months due to the low 
back.  The impression was that of chronic lumbosacral strain 
with back pain, left leg radiation, moderate disability with 
progression.  

On February 2006, the VA examiner provided an addendum report 
after he reviewed the claims file.  He indicated that after 
reviewing the claims file, the previous diagnostic 
impressions (from the December 2005 VA examination) were not 
to be changed.  The examiner noted that an interim MRI of the 
lumbar spine showed no significant change.  The VA examiner 
requested an EMG of the left leg to rule out any left leg 
radiculopathy.  The examiner also noted that the veteran's 
history of falling, as likely as not related to difficulty 
with her knees.  Physical examination showed an antalgic gait 
favoring either leg.  She was able to walk on toes and heels 
with a lot of pain behaviors.  Trunk range of motion is 
impaired and painful.  She was unable to squat and stand up.  
The tendon reflexes were 2/4 at the knees and absent at the 
ankles.  There was normal sensation to light touch 
throughout.  Strength examination revealed five way 
weaknesses throughout non-focal.  Seated straight leg rising 
is negative bilaterally with some hamstring tightness.  The 
results of the study revealed normal sensory sural study; 
normal motor study of peroneal and tibial nerves on left 
including F-wave latencies; normal left lower extremity EMG.  
The impression was a normal study and no electrodiagnostic 
evidence of neuropathy or radiculopathy in the left lower 
extremity.   

III.  Criteria and Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The current appeal as to each disability arose from the 
initial rating assigned with the grant of service connection.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon the grant of service 
connection, and indicated that in the latter situation 
"staged" ratings were for  consideration.  

The RO has evaluated the veteran's hip disabilities as 10 
percent disabling pursuant to Code 5255.  Code 5255, which 
governs ratings of impairment of the femur, provides that a 
10 percent evaluation is assignable for slight knee or hip 
disability associated with such impairment.  A 20 percent 
evaluation is assignable for moderate knee or hip disability 
associated with such impairment.  A 30 percent evaluation is 
assignable for a marked knee or hip disability associated 
with such impairment.  The Board notes that there is no 
specific Code for a chronic hip sprain.  Although malunion of 
the femur has never been shown, the disabilities are most 
appropriately rated by analogy to the criteria for impairment 
of the femur with a slight, moderate, or marked hip 
disability.  Therefore, rating the disability under Code 5255 
is appropriate and provides the most benefit to the veteran.  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history. 
38 C.F.R. § 4.2, 4.41.  The Court, in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. See 38 C.F.R. 4.40, 4.45, and 4.59.  Disability 
of the musculoskeletal system is primarily the inability, due 
to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40.  The factors affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement. 38 C.F.R. § 4.45.

The veteran maintains that her left and right hip 
disabilities each warrant a rating in excess of 10 percent.  
The Board finds that the medical evidence supports her 
contentions.  A February 2002 VA examination noted that there 
was tenderness on both greater trochanters on compression.  A 
February 2005 VA examination noted that she walked with a 
limp on the left side, was unable to walk on her heels or on 
her toes, used a cane for an assistive device, and was not 
occupied.  On December 2005 VA examination, moderate 
tenderness was noted about the lateral aspect of the right 
hip and tenderness about the lateral aspect of the left hip.  
The impression was chronic bilateral hip sprain, in which the 
examiner specifically noted that it was a "moderate 
disability, some decrease in the range of motion with 
progressive incapacity."  The examiner also commented that 
the effects on the veteran's daily activities are that she 
uses a cane to walk, and that she can only stand for 15 
minutes, walk 3 to 4 steps, or drive for 15 minutes at a 
time.  Furthermore, in February 2006, the VA examiner 
indicated that the veteran was unable to squat or stand up.  
Based on the foregoing, the Board finds that the medical 
evidence adequately shows that the veteran has a moderate 
impairment of the left and right hip, warranting a higher 
evaluation of 20 percent.  However, the evidence does not 
show a marked left or right hip disability.  Although, the 
evidence indicates that the left hip is worse than the right 
hip, the medical evidence does not show that the left hip 
impairment is so severe that it amounts to a marked 
disability.     

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case.  As with the 
left and right hip disabilities, it is not shown that the 
veteran has any functional loss due to the left or right hip 
disabilities beyond that which is adequately covered by the 
20 percent under Code 5255.  On the December 2005 VA 
examination, flexion of the right hip was to 105 degrees, 
external rotation to 30 degrees with pain, internal rotation 
to 10 degrees with pain, abduction to 45 degrees and 
adduction to 15 degrees with pain.  Flexion of the left hip 
was to 110 degrees, external rotation was to 45 degrees, 
internal rotation was to 10 degrees, abduction was to 40 
degrees, and adduction was to 10 degrees, all of which 
produce pain.  The examiner added that there was no 
additional limitation of motion following repetitive use or 
additional limitation during flare-ups.  Here, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they 
do not provide a basis for an increased rating under these 
circumstances.

The only possibilities for a higher disability evaluation 
would be under Code 5252, for limitation of flexion of the 
thigh to 30 degrees; under Code 5250 for ankylosis of the 
hip, or under Code 5254, for evidence of flail joint of the 
left or right hip, none of which is present in this case.  

Under the circumstances, the Board concludes the level of 
disability shown throughout the appeal period is encompassed 
by the 20 percent rating assigned, and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted.  


ORDER

A 20 percent rating for the veteran's left hip disability is 
granted, subject to the regulations governing payment of 
monetary awards.

A 20 percent rating for the veteran's right hip disability is 
granted, subject to the regulations governing payment of 
monetary awards.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


